Citation Nr: 1415239	
Decision Date: 04/08/14    Archive Date: 04/15/14

DOCKET NO.  08-28 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1. Entitlement to service connection for dental trauma, claimed as oral facial surgery, for compensation purposes.

2. Entitlement to service connection for irritable bowel syndrome (IBS), including as secondary to service-connected migraine headaches.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel



INTRODUCTION

The Veteran had active military service from November 1987 to February 1991.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2004 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in New Orleans, Louisiana which denied service connection for dental trauma and IBS.

In February 2010, the Veteran testified at a hearing before a Decision Review Officer (DRO).  A transcript has been reviewed and associated with the claims file.

In her August 2008 Substantive Appeal (VA Form 9), the Veteran requested a Board Hearing before a Veteran's Law Judge at the RO.  A hearing was scheduled in February 2014.  However, she requested that her hearing be cancelled.  

The issue of entitlement to service connection for a dental disability for treatment purposes has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See March 2005 Statement in support of the claim; see also Mays v. Brown, 5 Vet. App. 302 (1993).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for additional referral to the appropriate VA Medical Center (VAMC).  See 38 C.F.R. § 17.161 (2013).

The issue of entitlement to service connection for IBS is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran has no current residuals of dental trauma other than the already service connected residuals of jaw locking, to include temporomandibular joint disorder (TMJ), status post oral surgery.


CONCLUSION OF LAW

The criteria for service connection for dental trauma have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.381, 4.150 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely   accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was notified of the first three elements of the Dingess notice in a letter dated in December 2003 which informed the Veteran of what evidence was required to substantiate her claim of service connection and of the Veteran's and VA's respective duties for obtaining evidence.  The Board notes that she has not received specific information regarding the disability rating and effective date elements of her claim; however, as the claim is being denied, no additional disability rating or effective date will be assigned.  Therefore, the Veteran is not prejudiced by the delayed notice on these elements.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby).

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2012).

Service treatment records (STRs) are associated with claims file.  All post-service treatment records identified by the Veteran have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to appellate consideration.  VA's duty to further assist the Veteran in locating additional records has been satisfied.  

The Veteran has been afforded a VA examination in conjunction with her appeal.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2012); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  This VA examination is adequate for the purposes of determining service connection, as it involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provides an etiological opinion with supporting rationale.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110. 

To establish service connection the evidence must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

"[L]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Analysis

The Veteran contends that she has current disability as the result of an in-service dental procedure where her jaw bone was broken to correct a dental malfunction.  She has stated that as a result of the procedure, she has chronic jaw locking.

In August 2011, the Veteran was afforded a VA examination where she was found to have limiting temporomandibular pain (TMJ) on function with periodic episodes of locked jaw and disarthrosys.  The examiner determined that her current disability was more likely than not a result of her oral surgical procedure.  Subsequent to the VA examination, the RO granted service connection for residuals of jaw locking in May 2012.  

In a service connection claim, the threshold question is whether or not the Veteran actually has the disability for which service connection is sought.  In the absence of proof of present disability, there can be no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The RO granted service connection for all of the residuals identified on the August 2011 VA examination.  There is no indication that other residuals have been identified and the grant encompassed all of the pertinent symptoms reported by the Veteran.   

As such, the evidence is against finding additional current disability, and claim must be denied.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223 (1992).


ORDER

Entitlement to service connection for dental trauma is denied.


REMAND

In the February 2014 informal hearing presentation, the Veteran's representative asserted that the claimed IBS was secondary to her service-connected migraine headaches and submitted several internet articles discussing an association between migraine headaches and IBS.  This evidence indicates that the claimed disability may be related to service.  Accordingly, further medical opinion is required.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with VCAA notice as to the evidence and information necessary to substantiate a claim of service connection on a secondary basis.

2.  Return the claims folder to the examiner who conducted the June 2012 examination for IBS.  The examiner should review the June 2012 examination report, as well as the entire claims file, including this remand; and the internet articles submitted by the Veteran's representative pertaining to the relationship between migraine headaches and IBS.  

The examiner should provide the following opinions:

Is it at least as likely as not (probability of at least 50 percent) that the Veteran's IBS is proximately due to (caused by) or aggravated (chronically worsened) by the service-connected migraines?  

If aggravated, is there medical evidence created prior to the aggravation or between the aggravation and current level of disability that shows a baseline of IBS prior to aggravation?

The examiner should provide reasons for these opinions.

2.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case, then return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


